DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 1 February 2019, is acknowledged by the examiner and M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Objections
Claim 2 is objected to because of the following informalities: “two the DyBMs” appears as though it should be “the two DyBMs”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “two the DyBMs” appears as though it should be “the two DyBMs”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “desired” in claim 4 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 6 recites the limitation "the set of commodify" in line 2.  There is insufficient antecedent basis for this limitation in the claim (it appears that it should refer to “commodity”, but is also the first reference to a set).

The term “desired” in claim 14 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 16 recites the limitation "the set of commodify" in line 2.  There is insufficient antecedent basis for this limitation in the claim (it appears that it should refer to “commodity” or “commodities”, but is also the first reference to a set).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (A stacked generalization system for automated FOREX portfolio trading, Dec. 2017, pgs. 290-302) in view of applicant’s admitted prior art, as described in the specification (hereinafter “AAPA”), and further in view of Gates (US 2019/0098039).

As per claim 1, Petropoulos teaches a computer-implemented method for commodity management, comprising: generating, by a processor using a Boltzmann Machine, both a future mean prediction and a future standard deviation prediction of a [a system using a number of machine learning models to provide multiple levels of prediction, including future returns at a first level and implied predictive signals stemming from the first level predictions at a second level, which includes predicted mean, standard deviation, etc. (sections 4-4.2, etc.) which can include a restricted Boltzmann machine(s) (section 2, etc.)]; measuring, by the processor, an accuracy of the future mean and the future standard deviation prediction [a performance analysis of the predictions is performed to provide an accuracy of the predictive signals, including metrics such as average return, volatility, Sharpe ratio, max drawdown, etc. (sections 5.1-5.2, etc.)]; and selectively performing, by the processor, an action relating to an ownership of the commodity based on at least one of the future mean prediction and the future standard deviation prediction, responsive to the future mean prediction and the future standard deviation prediction being generated [using the second level implied prediction values aggregate signals are combined for the different models to create a trade action signal for the FX trading system (section 4.2-4.3, etc.)].
While Petropoulos teaches using different machine learning models, including RBMs (see above), it does not explicitly teach using a dynamic Boltzmann Machine (DyBM); measuring, by the processor using Hellinger Distance (HD), an accuracy of the future mean and the future standard deviation prediction; combining, by the processor, the future mean prediction and the future standard deviation prediction of the DyBM with the Hellinger Distance to determine a DyBM trustworthy prediction time period in which predictions by the DyBM, including the future mean prediction and the future standard 
AAPA teaches generating, by a processor using a dynamic Boltzmann Machine (DyBM), both a future mean prediction and a future standard deviation prediction of a financial time-series dataset [a Dynamic Boltzmann Machine (DyBM) is effective for predicting the time varying mean (para. 0002) and can be trained to predict the standard deviation, for financial time series data (para. 0005)]; combining, by the processor, the future mean prediction and the future standard deviation prediction of the DyBM with an accuracy measurement to determine a DyBM trustworthy prediction time period in which predictions by the DyBM, including the future mean prediction and the future standard deviation prediction, are deemed trustworthy; and performing the action during the DyBM trustworthy prediction time period [the predicted mean and standard deviation values for the time series data by the DyBM may be combined with an accuracy measurement such as negative log likelihood (NLL) to measure accuracy of time period predictions for financial time series data (para. 0005); for the trading action determination of Petropoulos, above].
Petropoulos and AAPA are analogous art, as they are within the same field of endeavor, namely time series data prediction using ML.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a DyBM for the time series predictions including mean and standard deviation, as taught by AAPA, in addition to or in place of 
AAPA provides motivation as [a DyBM is effective for predicting time-varying mean and standard deviation of time series data (paras. 0002-5, etc.)].
While Petropoulos/AAPA teaches using an accuracy measure for the predictions, and combining them with the prediction (see above) it does not explicitly teach using Hellinger Distance (HD).
Gates teaches measuring, by the processor using a Hellinger Distance (HD), an accuracy of the prediction [various cost/utility functions including negative log-likelihood and Binary Cross-Entropy, Exponential cost, Hellinger distance, Kullback-Leibler divergence, and Itakura-Saito distance can be used to measure the effectiveness of the machine learning model (para. 0185, etc.)].
Petropoulos/AAPA and Gates are analogous art as they are within the same field of endeavor, namely machine learning including accuracy measurement.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Hellinger distance as a cost/utility function for measuring the accuracy of the ML network, as taught by Gates, in place of the accuracy measurements including various metrics or NLL taught by Petropoulos/AAPA.
Gates provides motivation as [the use of the cost minimization can measure the effectiveness of the neural network implementation in solving the decision problem (para. 0185) and can be used to minimize the cost, risk, or error of decision making based on the predictions (paras. 0164-166, etc.)]; while AAPA provides motivation as [NLL is a standard method for measuring an accuracy of the prediction but penalizes prediction during the period when a predicted standard deviation is high regardless of correctness (para. 0005, etc.)].

As per claim 2, Petropoulos/AAPA/Gates teaches wherein the DyBM comprises two DyBMs, and wherein the future mean prediction and the future standard deviation prediction are predicted separately by two the DyBMs [multiple models may be used to make separate predictions, which may later be aggregated (Petropoulos: section 4.3, etc.) including using DyBMs for predicting future mean and standard deviation (AAPA: paras. 0002-5, etc.), where entities may be divided into two or more sub entities for generating predictions (Gates: para. 0129, etc.)].  Furthermore, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. S. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 3, Petropoulos/AAPA/Gates teaches wherein the future mean prediction and the future standard deviation prediction are predicted collectively by only one DyBM [a DyBM may be trained to predict future mean and standard deviation (AAPA: para. 0005)].

As per claim 4, Petropoulos/AAPA/Gates teaches wherein the Hellinger Distance takes into account the DyBM trustworthy prediction time period in which the DyBM can accurately predict both the future mean prediction and the future standard deviation prediction from among a plurality of periods, wherein the DyBM lacks a desired degree [a performance analysis of the predictions is performed to provide an accuracy of the predictive signals, including metrics such as average return, volatility, Sharpe ratio, max drawdown, etc. (Petropoulos: sections 5.1-5.2, etc.); the predicted mean and standard deviation values for the time series data by the DyBM may be combined with an accuracy measurement such as negative log likelihood (NLL) to measure accuracy of time period predictions for financial time series data (AAPA: para. 0005); and decision outputs may be based on set thresholds (Gates: paras. 0028, 0129, 0180, etc.)].
Gates provides motivation for utilizing gates/thresholds as [different decision points may be based on predefined thresholds or rules which allows more optimized and local control (paras. 0028, 0129, 0180, 0191, etc.)].

As per claim 5, Petropoulos/AAPA/Gates teaches wherein the action comprises trading of the commodity [using the second level implied prediction values aggregate signals are combined for the different models to create a trade action signal, such as buying or selling, for the FX trading system (Petropoulos: section 4.2-4.3, etc.)].

As per claim 6, Petropoulos/AAPA/Gates teaches wherein the action comprises selling the commodity to mitigate a financial loss related to keeping the set of commodify, responsive to the future mean prediction and the future standard deviation prediction of the DyBM being determined as trusted [using the second level implied prediction values aggregate signals are combined for the different models to create a trade action signal, such as buying or selling, for the FX trading system (Petropoulos: section 4.2-4.3, etc.)].

As per claim 7, Petropoulos/AAPA/Gates teaches wherein the action comprises buying the commodity to enhance a financial gain related to a lack of ownership of the commodity, responsive to the future mean prediction and the future standard deviation prediction of the DyBM being determined as trusted [using the second level implied prediction values aggregate signals are combined for the different models to create a trade action signal, such as buying or selling, for the FX trading system (Petropoulos: section 4.2-4.3, etc.)].

As per claim 8, Petropoulos/AAPA/Gates teaches wherein the future mean prediction and the future standard deviation prediction of the DyBM are determined to be trusted, corresponding to the DyBM trustworthy prediction time period, when a sum of the future mean prediction and the future standard deviation prediction and the Hellinger distance is greater than a threshold [a combination or aggregation of the predictions and performance analysis may be determined for trading decisions (Petropoulos: sections 4.4.3, 4.4.4, 5.1; etc.) and decision outputs may be based on set thresholds including combinations or summed thresholds (Gates: paras. 0028, 0129, 0180, etc.); using the future mean prediction, future standard deviation prediction and Hellinger distance (AAPA: para. 0005; Gates: para. 0185; etc.)].

As per claim 9, Petropoulos/AAPA/Gates teaches wherein the future mean prediction and the future standard deviation prediction of the DyBM are determined to be untrusted, corresponding to other time periods other than the DyBM trustworthy prediction time period from among a plurality of time periods, when a sum of the future mean prediction and the future standard deviation prediction and the Hellinger distance is equal to or less than a threshold [a combination or aggregation of the predictions and performance analysis may be determined for trading decisions (Petropoulos: sections 4.4.3, 4.4.4, 5.1; etc.) and decision outputs may be based on set thresholds including combinations or summed thresholds (Gates: paras. 0028, 0129, 0180, etc.) using the future mean prediction, future standard deviation prediction and Hellinger distance (AAPA: para. 0005; Gates: para. 0185; etc.)].

As per claim 10, Petropoulos/AAPA/Gates teaches wherein the Hellinger distance is computed by taking a moving average of the Hellinger Distance over a particular time period [accuracy measure may include measuring over different time periods (Petropoulos: sections 5.1-5.2; AAPA: para. 0005; etc.) and include a moving average and/or Hellinger distance (Gates: paras. 0150, 0185, etc.)].

As per claim 11, see the rejection of claim 1, above, wherein Petropoulos/AAPA/Gates also teaches a computer program product for commodity [the system can include a system processor processing data and instructions (Gates: figs. 1-2; para. 0214, etc.)].
Because both Petropoulos/AAPA and Gates teach systems for implementing machine learning models making predictions for time period data, it would have been obvious to one of ordinary skill in the art to utilize a processor and instructions to 

As per claim 12, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 4, above.

As per claim 15, see the rejection of claim 5, above.

As per claim 16, see the rejection of claim 6, above.

As per claim 17, see the rejection of claim 7, above.

As per claim 18, see the rejection of claim 8, above.

As per claim 19, see the rejection of claim 9, above.

As per claim 20, see the rejection of claim 1, above, wherein Petropoulos/AAPA/Gates also teaches a computer processing system for commodity management, comprising: a memory for storing program code; and a processor operatively coupled to the memory for running the program code to perform the method [the system can include a system processor processing data and instructions (Gates: figs. 1-2; para. 0214, etc.)].
Because both Petropoulos/AAPA and Gates teach systems for implementing machine learning models making predictions for time period data, it would have been obvious to one of ordinary skill in the art to utilize a processor and instructions to implement the method, as taught by Gates, to achieve the predictable result of providing a system that can run the necessary calculations to physically implement the system.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2005/0134499) – discloses utilizing Hellinger distance in place of mean squared error to measure accuracy of prediction.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GEORGE GIROUX/Primary Examiner, Art Unit 2128